Citation Nr: 1107216	
Decision Date: 02/23/11    Archive Date: 03/04/11	

DOCKET NO.  09-17 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana




THE ISSUE


Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 beyond November 1, 2007 for convalescence required 
following surgery on August 4, 2007.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to January 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In addition to the issue currently on appeal, the Veteran appears 
to seek entitlement to a temporary total evaluation based on 
postsurgical convalescence for the period extending from August 
24 to September 11, 2007 (See April 2009 VA Form 9).  Inasmuch as 
this issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary appropriate action.


FINDING OF FACT

There is no evidence that the Veteran experienced severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one or more major joints, application of a body cast, the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches with regular weightbearing 
prohibited after November 1, 2007.


CONCLUSION OF LAW

A temporary total (100 percent) evaluation based on postsurgical 
convalescence beyond November 1, 2007 is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran about 
the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January 2008 and June 2009.  In that correspondence, VA informed 
the Veteran of the requirements for the award of a temporary 
total evaluation based on postsurgical convalescence.  To the 
extent there existed any error by VA in providing the notice 
required by VA 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
such error was nonprejudicial, in that it did not affect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, the Veteran has raised no 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals. 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Temporary Total Evaluation

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims folder, which includes his 
multiple contentions, as well as both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case seeks extension of a temporary total 
(100 percent evaluation) based on postsurgical convalescence 
beyond November 1, 2007 following a bunionectomy/osteotomy of his 
left foot on August 24, 2007.  In pertinent part, it is contended 
that the Veteran was not yet fully recovered from his left foot 
surgery, and that a temporary total evaluation was, therefore, in 
order beyond November 1, 2007.

In the case of a disability which is temporary in nature, such as 
that necessitating a period of convalescence following surgery, 
governing regulations provide for temporary total disability 
ratings during convalescence.  38 C.F.R. § 4.30 (2010).

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
surgery, (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, application of a body 
cast, the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weightbearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one or more major joints.  38 C.F.R. § 4.30(a) (2010).

In the present case, a review of the record discloses that, on 
August 24, 2007, the Veteran underwent a left modified McBride 
bunionectomy, with left first metatarsal scar osteotomy, and left 
first proximal phalanx osteotomy for left hallux valgus, with 
first metatarsal varus and left second crossover toe deformity.  
Following surgery, the Veteran was extubated in the operating 
room, and taken to the recovery room.  Noted at the time of 
surgery was that the Veteran was "stable throughout."  
Additionally noted was that the Veteran was to be strictly 
nonweightbearing on his left lower extremity with crutches for a 
period of four weeks.

In a physical therapy outpatient treatment note dated on August 
27, 2007, it was noted that the Veteran was able to ambulate 25 
feet with a walker or crutches.  Further noted was that the 
Veteran was able to ambulate more safely with a front-wheel 
walker, inasmuch as he had arthritis in his left shoulder, and 
was therefore unable to use crutches.

In an orthopedic outpatient treatment note, likewise dated on 
August 24, 2007, it was noted that the Veteran was to do no 
lifting, and that he should walk with a walker.  Further noted 
was that the Veteran was to remain nonweightbearing until he 
returned to the clinic.

In a VA orthopedic outpatient note dated in September 2007, it 
was noted that the Veteran was two-week status post a left 
bunionectomy and that he had been doing well.  At the time, the 
Veteran was described as experiencing some left lower extremity 
swelling and pain, especially at night.  While he had tried to be 
strictly nonweightbearing on his left lower extremity, the 
Veteran admitted that he had put "a little weight on his left 
heel."  The clinical assessment was of two-week status post 
bunionectomy, doing well.  Noted at the time was that the Veteran 
was to be strictly nonweightbearing on his left lower extremity.  

In an outpatient podiatry note dated in mid-October 2007, it was 
noted that the Veteran was being seen in the clinic for nail and 
callus care.  Further noted was that the Veteran had recently 
undergone left bunion surgery and that he was "happy with the 
result."  Physical examination revealed a well-healed surgical 
scar on the medial left foot, as well as some edema, but no 
erythema.  The clinical assessment was onychauxis, callus, 
bunion, status post bunionectomy on the left.  

In an outpatient nursing note dated in early November 2007, it 
was noted that, over the course of the past two weeks, the 
Veteran had not required any additional help to transfer from 
different positions, stand alone, or manage stairs independently.  
Further noted was that the Veteran was neither chair nor bed 
bound.

In a VA social work note dated the following day, the Veteran 
indicated that he planned to get his own apartment in the near 
future, and that he received VA benefits, and had been "mowing 
lawns."

In an outpatient mental health clinic note dated in late November 
2007, the Veteran indicated that his (left) foot had worsened, 
and in order to prove this, took off his shoe and sock to show 
the damage to his foot.  Noted at the time was a neatly healed 
scar on the medial aspect of the Veteran's left foot, with no 
evidence of any erythema or edema.  

During the course of a social work consultation the following 
day, it was noted that the Veteran had been "groaning and moaning 
in pain" about his feet during his visit.  However, according to 
the evaluating social worker, the Veteran did not seem to be in 
as much pain or complain as much when he was in the primary care 
waiting room by the admission desk.  

During the course of outpatient orthopedic treatment in early 
December 2007, it was noted that the Veteran was 4 months status 
post a left bunionectomy/osteotomy, and that he was doing well.  
Further noted was that the Veteran's pain had been improving, and 
that he had found three pairs of shoes that he could wear for 4 
to 5 hours a day without pain.  According to the Veteran, he had 
a 3-hour per day janitorial job lined up, and was anxious to get 
back to work.  Physical examination of the Veteran's left foot 
showed a well-healed incision along the medial foot, with no 
tenderness to palpation, and no active flexion of the first 
metatarsophalangeal joint.  Both plantar and dorsiflexion were 
intact, as was sensation.  The clinical assessment was of a 50-
year-old male, 4 months status post left bunionectomy/osteotomy.  
Noted at the time was that the Veteran could return to work for 3 
hours daily.  

In an outpatient mental health note dated in early January 2008, 
it was noted that the Veteran was walking unassisted without 
apparent difficulty.

At the time of a VA podiatric examination in early January 2008, 
it was noted that the Veteran's claims folder and all available 
medical records were available, and had been reviewed.  Further 
noted was that, due to increased pain in the Veteran's left foot 
with accompanying hallux valgus deformity and painful bunion, he 
had undergone a bunionectomy.  Currently, the Veteran complained 
of mild pain with flare-up, most often when he was walking longer 
distances.  Also noted were complaints of pain in the left first 
metatarsophalangeal joint.  Noted at the time was that the 
Veteran's gait when he was in orthopedic shoes was normal, 
without evidence of limping or any need for assistive devices.  
According to the Veteran, he continued to have a hallux valgus 
deformity on his right foot for which he was probably going to 
have surgery in the future.

When questioned, the Veteran indicated that, over the course of 
the past 12 months, he had experienced neither incapacitating 
episodes nor hospital admissions related to his foot condition.  
Physical examination of the Veteran's left foot showed a well-
healed surgical scar from a bunionectomy, with good correction of 
a hallux valgus deformity on the left.  According to the 
examiner, the Veteran had painful and limited range of motion in 
the left first metatarsophalangeal joint.  The limitation was 
dorsal and plantar flexion limited, with 20 degrees combined.  
The remainder of the metatarsophalangeal joints were normal, with 
a full range of motion.  Also noted was a full range of motion in 
the left ankle joint.  There was some flattening of the 
longitudinal arch of the left foot, in conjunction with the 
formation of callosities of the left anterior forefoot.  At the 
time of examination, there was good alignment of the Achille's 
tendon both before and after weightbearing.  After repetitive 
motion of the left foot as in walking, the Veteran reportedly 
experienced increased pain, easy fatigability, and a lack of 
endurance, though with no change in range of motion.  

During the course of VA outpatient orthopedic treatment in late 
January 2008, it was noted that the Veteran was 5 months status 
post a left bunionectomy, and that he had been "doing well" with 
the exception of a complaint of cold sensitivity in his foot.  
According to the Veteran, his pain and callus formation had 
resolved about the great toe.  Physical examination showed the 
Veteran's surgical excision to be well healed, with no pain to 
palpation or range of motion of the great toe.  Nor was there any 
evidence of callus formation.  Noted at the time of examination 
was that the Veteran was neurovascularly intact throughout.  
Though the Veteran exhibited an inability to actively flex his 
great toe, passive motion was described as "good."  The clinical 
assessment was of a 50-year-old male, 5 months status post left 
bunionectomy.  Recommended at the time was that the Veteran 
continue weightbearing as tolerated, with no need to protect his 
left foot.  The Veteran requested release for 4 hours of work per 
day, which was granted.  

In correspondence of mid April 2009, a VA physician wrote that, 
following the Veteran's surgery on August 24, 2007, he had been 
instructed to be nonweightbearing on his left lower extremity for 
4 weeks, causing the Veteran to be unable to return to his duty 
as a janitor.  Reportedly, as the Veteran's treatment progressed, 
he was not allowed to return to work until November 11, 2007, at 
which point he was only allowed to stand on his left leg for 1 to 
2 hours per day.  On December 11, 2007, the Veteran was allowed 
to stand on his left leg 3 hours per day, while on January 28, 
2008, it was decided that the Veteran could stand on his left leg 
for 4 hours per day.

At the time of a recent VA foot examination in November 2009, it 
was noted that the Veteran had experienced no flare-ups of foot 
disease.  Physical examination showed the Veteran to have an 
antalgic gait.  However, there was normal muscle function and 
strength of 5/5 in all of the Veteran's extremities.  Further 
examination showed a callus over the ball of the Veteran's left 
foot, with no evidence of any foot or toe deformities.  When 
questioned, the Veteran complained of pain in the left midfoot, 
as well as some swelling of his left foot.  However, he denied 
any problems with heat, redness, stiffness, fatigability, or lack 
of endurance.  Physical examination of the Veteran's left foot 
showed no evidence of any painful motion, swelling, tenderness, 
instability or weakness.  However, there was some evidence of 
abnormal weightbearing.  Noted at the time of examination was 
that the Veteran's valgus deformity had been surgically 
corrected.  Radiographic studies of the Veteran's left foot 
showed evidence of a mild hallux valgus deformity, with two 
screws traversing the first metatarsal.  A third screw was seen 
traversing the first proximal phalanx, and there were 
degenerative changes at the first metatarsophalangeal joint.  
However, further radiographic examination showed no evidence of 
acute fracture, subluxation, or dislocation.  The clinical 
assessment was of stable hardware, with unchanged hallux valgus 
deformity and degenerative changes of the first 
metatarsophalangeal joint.  

At the time of the aforementioned rating decision in March 2008, 
the RO granted a temporary total (100 percent) evaluation based 
on postsurgical convalescence effective from September 11, 2007, 
the date of receipt of the Veteran's claim, extending to November 
1, 2007, at which point a 10 percent evaluation was assigned for 
the Veteran's service-connected postoperative residuals of left 
bunionectomy.  The Veteran has argued that his temporary total 
evaluation should have been extended beyond that point, inasmuch 
as he was not released back to his job until December of 2007.

In evaluating the Veteran's claim, the Board has a duty to assess 
the credibility and weight to be given to the evidence of record.  
See Madden v. Gober, 125 F.3d 1377 (Fed. Cir. 1997).  In that 
regard, and as noted above, the Veteran has argued that his 
period of temporary total evaluation based on postsurgical 
convalescence should have been extended beyond November 1, 2007, 
inasmuch as he had not yet been "released" by his physician.  
However, notwithstanding the fact that, as of November 1, 2007, 
the Veteran may not have been able to return to his full 
employment as a janitor, there is no indication that, subsequent 
to that time, the Veteran's physical condition was such as to 
warrant a temporary total evaluation.  More specifically, and as 
noted above, in early September 2007, the Veteran was described 
as doing well following his left bunionectomy.  Moreover, in late 
October 2007, the Veteran himself admitted that he was "happy" 
with his surgical result.  As of early November 2007, the Veteran 
indicated that he planned to get his own apartment, and that he 
had been "mowing lawns."  Significantly, in early January 2008, 
the Veteran was described as walking without difficulty.  
Moreover, at the time of a VA podiatric examination in January 
2008, the Veteran's gait in orthopedic shoes was normal, without 
evidence of limping or the need for any assistive device.  
Physical examination of the Veteran's left foot revealed a well-
healed surgical scar from a bunionectomy, with "good correction" 
of the Veteran's hallux valgus deformity on the left.  
Significantly, while on subsequent VA foot examination in 
November 2009, the Veteran complained of some pain and swelling 
in his left foot, that examination showed no evidence of painful 
motion, swelling, tenderness, instability, or weakness, or any 
other evidence of abnormal weightbearing.  

The Board acknowledges the Veteran's statements regarding his 
alleged requirement for additional postsurgical convalescence 
subsequent to November 1, 2007.  However, the Board rejects those 
assertions to the extent that they are contradicted by the weight 
of the evidence of record.  The Veteran's statements, it should 
be noted, when weighed against the objective evidence of record, 
are neither credible nor of particular probative value.  
Significantly, while following November 1, 2007, the Veteran may 
have continued to experience left foot pain and/or swelling such 
that he was able to stand on his left leg only a limited period 
of hours per day, there is no evidence that the Veteran, 
subsequent to November 1, 2007, was suffering from incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, application of a body 
cast, or the necessity for house confinement or continued use of 
a wheelchair or crutches.  Nor is there any evidence that the 
Veteran had a major joint immobilized in a cast.  

The governing law and regulation are explicit in their language.  
In the present case, the record shows that the Veteran underwent 
a left bunionectomy which necessitated convalescence.  The RO's 
grant of a temporary total evaluation extending to November 1, 
2007 reflects that factual situation.  Moreover, in the absence 
of the conditions enumerated above, there is no basis for the 
assignment of additional convalescence benefits.  The 
preponderance of the evidence is against the Veteran's claim and, 
accordingly, his appeal must be denied.  


ORDER

A temporary total (100 percent) evaluation beyond November 1, 
2007 for convalescence required following surgery on August 24, 
2007 is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


